Matter of Laureano v Wagner (2017 NY Slip Op 02652)





Matter of Laureano v Wagner


2017 NY Slip Op 02652


Decided on April 5, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2016-00705
 (Docket No. V-7381-15/15A)

[*1]In the Matter of Marya Jahaira Laureano, appellant,
vMichael Wagner, respondent.


Del Atwell, East Hampton, NY, for appellant.
Thea S. Beaver, Mamaroneck, NY, attorney for the child.

DECISION & ORDER
Appeal by the mother from an order of the Family Court, Westchester County (Nilda Morales Horowitz, J.), dated December 29, 2015. The order, among other things, in effect, denied, without a hearing, the mother's petition to modify the custody provisions of the parties' judgment of divorce so as to award her sole custody of the subject child.
ORDERED that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Westchester County, for further proceedings in accordance herewith.
Pursuant to the parties' judgment of divorce dated February 20, 2008, the father was awarded sole custody of the subject child. In May 2015, the mother filed a petition to modify the custody provisions of the judgment of divorce so as to award her sole custody of the child. In an order dated December 29, 2015, the Family Court, among other things, in effect, denied, without a hearing, the mother's petition.
"Where modification of an existing custody order is sought, the petitioner must make a showing that there has been a change in circumstances such that modification is necessary to protect the best interests of the child" (Matter of Pena v Lopez, 140 AD3d 967, 968). "When the allegations of fact in a petition to change custody are controverted, the court must, as a general rule, hold a full hearing" (Matter of Fielder v Fielder, 137 AD3d 1129, 1130; see S.L. v J.R., 27 NY3d 558, 564). Here, the mother established her entitlement to a hearing by alleging, inter alia, that the father prevented her from visiting with or speaking to the child, and was attempting to alienate the child from her (see Matter of Ruiz v Sciallo, 127 AD3d 1205, 1206-1207; Matter of Darla N. v Christine N., 289 AD2d 1012, 1012-1013). Moreover, under the circumstances presented, the Family Court should have conducted an in camera interview of the child (see Matter of Fielder v Fielder, 137 AD3d at 1130).
In light of our determination, we need not reach the parties' remaining contentions.
Accordingly, we remit the matter to the Family Court, Westchester County, for a new determination of the mother's petition following a full hearing, including an in camera interview of the child.
BALKIN, J.P., COHEN, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court